DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Cutler et al. (US 4232837) was considered most pertinent to applicant's disclosure.  
Cutler et al. disclose a rotary spring-return operator (fig. 1) comprising: a housing (50, 51) having a housing aperture (through which end of 70 extends); a cover plate (79) having a cover plate aperture (through which end of 32 extends); a multi-slotted shaft (32, 70; portion 32 has pair of slots 92 in fig. 5) capable of extending through the housing aperture and the cover plate aperture (as seen in fig. 1); a spring (80) capable of being engaged to said shaft (at 89 or 92, fig. 5) and capable of being received within the interior of said housing (as seen in fig. 1), wherein the spring is rotatable to a defined position and securable to a slot in the multi-slotted shaft to adjust the preload on the spring return operator (note, the limitations “rotatable” and securable” only require a capability to do so. The spring 80 is capable of being rotated and placed in the opposite slot to adjust or even revers the preload of the spring); and a retaining band (75) housed in the housing and that contacts the surface of the spring at a single location (from 81 to 

    PNG
    media_image1.png
    526
    701
    media_image1.png
    Greyscale

However, since Cutler et al. invention is directed to a retractable cord reel, Cutler et al. does not further disclose or make obvious the further combination of the rotary spring-return operator being engaged with a pneumatic vane actuator and the spring preload of the rotary spring-return operator is adjustable to accommodate the air supply pressure from the pneumatic vane actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753